Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered July 11, 1994, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion by discharging a juror who was sick and replacing him with the first alternate juror. The court questioned the juror concerning the nature of his illness and ascertained that the juror had suffered an epileptic seizure and required medical attention. In light of this and other circumstances, including the possible lack of availability of a key witness, the discharge of the juror was proper (see, People v Page, 72 NY2d 69, 73; People v Miranda, 223 AD2d 728).
Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., O’Brien, Joy and Florio, JJ., concur.